Title: To George Washington from Brunswick District, Va., Citizens, 24 August 1795
From: Citizens of Brunswick District, Virginia
To: Washington, George


          
            [24 Aug. 1795]
          
          The deputies Elected by the Citizens of Mecklenburg Lunenburg, Brunswick and Greensville to report to the President of the United States their Opinions of the Treaty of Amity and Commerce Lately Concluded at London between John Jay and Lord Grenville, Met at Brunswick Courthouse on the 24th day of August 1795.
          To wit. Lewis Burwell, Major General Hopkins, William Delony, Thomas Field, William Cowan, Henry Stokes, Peter Garland, Waddy Street, Philip W. Jackson, Thomas Claiborne, William Ruffin, Charles B. Jones, William Stokes, Thomas Washington, Thomas Cocke, Joseph Wilkins, John Goodwin, William Wilkins, and John Rosser.
          Major General Hopkins was Unanimously chosen Chairman, and George H. Baskervill Secretary to the meeting— The aforesaid Treaty was considered and the following address agreed to.
          To George Washington President of the United States
          
            
              Sir
            
            We the Deputies of the District of Brunswick elected by the Citizens thereof for this express purpose, do respectfully report the Opinions of our Constituents as follow, that at a time when a Matter of Great and public Concern is under consideration, they deem it their Right, and in this Instance their Duty, to express their Sentiments thereupon—The present Treaty between the United States and the King of Great Britain they view as such, and it is with regrett they find, that the Terms held forth by it to the Citizens of the United States are such, that consistant with their Honour and Interest, they ought not to accept. Rights rendered Sacred by the constitution of the Union are thereby invaded—a Right to enjoy the Soil within the United States is derived to those, who so far from being obliged to give a pledge of their faith to it’s Government, may have pledged allegiance to the King of Britain which may remain Unimpaired, contrary to sound and Just policy—The commerce of the United States (independant of the 12th Article) are restrained within limits as Humiliating as they are Injurious. and here we cannot forbear Observing the influence the 3rd Article of the Treaty must

necessarily have upon an important Branch of interior Traffic, and the valuable Article of fur, entering so deeply, into our own, thereby, in the result, transferred to foreign Manufacture—Uncertainty with its attendant inconveniences and Dangers, in the important matter of national boundary Unecessarily admitted; the present and future prosperity and repose of the Citizens of the United States we fear will be deeply affected, the above Sir contains only a few of those reasons which exist, to Convince us of the Safty, and propriety of refusing to ratify this Treaty, those reasons have been enumerated in many addresses already made to you on this subject, which renders it unecessary to be repeated by us. We therefore Sir, most ardently hope you will withold from the said Treaty your Signature and Ratification.
            by order of the Deputation.
            
              Saml Hopkins Chairman
              
            
            Test.G. H. Baskervill Secretary
          
        